Citation Nr: 0601276	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-14 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the service-connected scar, residual shell 
fragment wound of the posterior scalp.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Sister


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The RO, in pertinent part, denied 
service connection for headaches as secondary to the service-
connected scar, residual shell fragment wound of the 
posterior scalp.  

The veteran presented testimony before the Board in October 
2005.  The transcript has been obtained and associated with 
the claims folder.

The appeal is REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran claims entitlement to service connection for 
headaches.  Specifically, he contends that his chronic 
headaches are the result of the shell fragment wound of the 
posterior scalp sustained during his period of active duty 
service.  A preliminary review of the claims folder reveals 
the matter is not ready for appellate disposition.

Reason for Remand: Outstanding VA Outpatient Treatment 
Records.  In support of his claim, the veteran has submitted 
VA outpatient treatment records from the VA Medical Center 
(VAMC) in Dublin, Georgia.  These records are dated 
approximately from 1988 to 1997.  The RO has obtained records 
from the Dublin VAMC dated from 1998 to 2003.  An entry dated 
in December 2001 indicates the examiner was awaiting Magnetic 
Imaging Resonance (MRI) results.  Treatment notes dated in 
August 2003 show the provider was awaiting the results of a 
computerized tomography (CT) of the veteran's head.  The 
veteran testified in October 2005 that he continues to seek 
treatment from the Dublin VAMC.

First, it is not clear from the record whether the complete 
VA outpatient treatment records from the Dublin VAMC prior to 
1988 have been received.  Second, the 2001 MRI and 2003 CT 
results have not been associated with the claims folder.  
Finally, there are no records from the Dublin VAMC dated 
after 2003.  

A March 2004 request for records from the Birmingham, 
Alabama, VAMC indicated that there were no records dated from 
November 2003 to the present.  However, it was noted that 
records were available for August 2003 and October 2003.  
However, these treatment notes have not been associated with 
the claims folder. 

VA is deemed to have constructive knowledge of these records 
and, as such they are considered to be evidence that is of 
record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . .").  Thus, upon remand VBA AMC 
should obtain any outstanding VA treatment records from the 
Dublin and Birmingham VAMCs.  

Reason for Remand: Outstanding Private Medical Records.  In 
October 2005, the veteran testified that he had been recently 
hospitalized at Swains Mental Hospital in connection with his 
headaches.  These records have not been associated with the 
claims folder.

The Board would also note that in April 2002, the veteran 
submitted VA Form 21-4142 (JF), Authorization and Consent to 
Release Information to VA.  He indicated that he sought 
treatment from Dr. DK from 1966 to 1978 and from Dr. JC from 
1990 until 2001 for his headaches.  While the veteran noted 
the physicians were deceased, there was no indication as to 
whether these records may still be available.  

Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.  Upon remand, VBA AMC should 
contact the veteran and request that he provide information 
regarding the availability of medical records from Dr. DK and 
Dr. JC.  The veteran should also be requested to provide 
specific dates of treatment from Swains Mental Hospital and 
the address.  Thereafter, VBA AMC should request the 
identified treatment records from Swains Mental Hospital and 
Dr. DK and Dr. JC, if available. 

Reason for Remand: VA Examination.  A VA examination is 
necessary to render a determination on the merits of the 
veteran's claim.  38 U.S.C.A. § 5103A (d).  Under the VCAA, 
an examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id. 

In the instant case, the veteran's service medical records 
reveal he sustained shrapnel wounds to his posterior head in 
October 1952, for which the veteran was awarded the Purple 
Heart.  Service connection was awarded for a residual scar 
from shell fragment wounds to the posterior scalp in a 
February 1955 rating decision.

Post-service medical records show the veteran complained of 
steady headaches upon VA examination in January 1955.  VA 
outpatient treatment records dated between 1988 and 2003 
indicate the veteran has repeatedly sought treatment for 
chronic headaches.  An entry dated in March 1997 noted the 
veteran complained of headaches of 20 years duration.

The headaches have been attributed to various causes, to 
include cervical spondylosis, uncontrolled blood pressure, 
and a cardiogram.  Therefore, a remand is necessary to 
determine the etiology of any headache disorder currently 
present.  The examiner will be asked to address the specific 
questions listed in the numbered paragraphs below. 

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  VBA AMC should obtain outpatient 
treatment records of the veteran from the 
Dublin VAMC dated from 1954 to the 
present.  These records should include 
the 2001 MRI and 2003 CT results.  VBA 
AMC should obtain any outstanding 
treatment records from the Birmingham, 
Alabama, VAMC, to include those dated in 
August 2003 and October 2003.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses, 
including negative responses, should be 
clearly documented in the veteran's 
claims folder.

3.  The VBA AMC should contact the 
veteran and request that he provide the 
specific dates of treatment for headaches 
from Swains Mental Hospital. The VBA AMC 
should also inquire as to whether records 
from Dr. DK and Dr. JC are available.  
The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  The veteran must 
provide the specific dates of treatment 
and the address of the providers.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  All responses to 
the request for records should be 
associated with the veteran's claims 
folder, to include all negative 
responses.  If the records are not 
received, at least one follow-up request 
should be made unless it was indicated 
that such request would be futile.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  Once the veteran the development 
above has been completed, arrangements 
should be made with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: 
Neurology.  Send the claims folders to 
the examiner for review.  Please ask the 
examiner to clearly document review of 
the claims folders in his/her examination 
report.  The examiner must supply 
complete rationale for any opinions 
expressed.

The examiner is asked to render an 
opinion as to the following: whether 
headaches are related to the veteran's 
active duty military service, to include 
whether they are proximately due to or 
the result of the service-connected scar, 
residuals of a shell fragment wound to 
the posterior scalp.  The examiner must 
state the medical basis or bases for any 
opinion rendered.

6.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for headaches, to 
include as secondary to the service-
connected scar, residuals of a shell 
fragment wound to the posterior scalp.  
	                
If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.

These claims must be afforded expeditious treatment by the 
VBA AMC.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


